891 F.2d 299
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Mary V. LONZOLLO, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 89-3352.
United States Court of Appeals, Federal Circuit.
Nov. 14, 1989.

Before MARKEY, Chief Judge, SKELTON, Senior Circuit Judge, and BISSELL, Circuit Judge.
DECISION
PER CURIAM.


1
Mary V. Lonzollo appeals from a decision of the Merit Systems Protection Board (board), No. CHO8318910269, affirming the Office of Personnel Management's denial of her application for an insurable interest annuity as the surviving sister of a former federal employee.   We affirm.

OPINION

2
The facts in this case are not in dispute and the board applied the correct law.   Retirement under 5 U.S.C. § 8337 (1988) precludes election of an insurable interest annuity.   See 5 C.F.R. § 831.606 (1989).   That the statute "is antiquated" and "should be changed in cases of extenuating circumstances" is for Congress, and not for this court, to decide.   See Griffin v. Oceanic Contractors, Inc., 458 U.S. 564, 576 (1982).